EXHIBIT 10.1
 
INDEMNITY AGREEMENT


Agreement dated as of August 1, 2009 by and between Textron Inc., a Delaware
corporation (the "Corporation") and _____________________________
("Indemnitee").


Indemnitee currently is serving as a Director of the Corporation, and the
Corporation desires that Indemnitee continue to serve in such
capacity.  Indemnitee is willing to continue to serve in such capacity if
Indemnitee is adequately protected against the risks associated with such
service.


In addition to the indemnification to which Indemnitee is entitled pursuant to
the Amended and Restated By-Laws (“By-Laws”) of the Corporation, and as
additional consideration for Indemnitee's continued service, the Corporation has
furnished at its expense directors and officers liability insurance protecting
Indemnitee in connection with such service.  Such insurance excludes or limits
coverage for certain types of claims.


The Corporation and Indemnitee have concluded that the indemnities available
under the Corporation's By-Laws and the insurance currently in effect need to be
supplemented to more fully protect Indemnitee against the risks associated with
Indemnitee's service to the Corporation.


In consideration of the premises and of the mutual agreements hereinafter set
forth and Indemnitee’s continued service as a Director of the Corporation, the
parties hereto agree as follows:
 
1. Definitions.


(a) Affiliate.  "Affiliate" means: any corporation, partnership, joint venture,
limited liability company, trust or other entity controlling, controlled by or
under common control with the Corporation.
 
(b) Change in Control.  "Change in Control" shall mean a change in control of
the Corporation of a nature that would be required to be reported in response to
Item 5.01 of Form 8-K (or in response to any similar item on any similar
schedule or form) promulgated under the Securities Exchange Act of 1934 and
amendments thereto, or any similar successor statute whether or not the
Corporation is then subject to this reporting requirement; provided, however,
that a Change in Control shall be deemed to have occurred if: (i) any individual
or entity becomes the beneficial owner (as defined in Rule 13d-3 under
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Corporation representing 30% or more of the total voting power of the
Corporation's then-outstanding voting securities without the prior approval of
at least two-thirds of the members of the Board of Directors in office
immediately prior to such individual or entity attaining such percentage, (ii)
the Corporation is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board of Directors in office immediately prior to such transaction or event
constitute less than a majority of the Board of Directors thereafter, or (iii)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors (including for this purpose any
new director whose election or nomination for election by the Corporation's
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period) cease for
any reason to constitute at least a majority of the Board of Directors.
 
(c) Disinterested Director.  "Disinterested Director" shall mean a director who
is not or was not a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.
 
(d) Expenses.  "Expenses" shall mean without limitation, any expenses incurred
in connection with the defense or settlement of any and all Proceedings,
attorneys' fees, witness fees and expenses, fees and expenses of accountants and
other advisors, retainers and disbursements and advances thereon, costs of
investigation, costs of attachments and similar bonds, and any expenses of
establishing a right to indemnification or advancement of Expenses under this
Agreement, but shall not include the amount of any damages, judgments, fines,
penalties or amounts paid in settlement by or on behalf of Indemnitee.
 
(e) Independent Legal Counsel.  "Independent Legal Counsel" shall mean a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past two years has been, retained to
represent:  (i) the Corporation or Indemnitee in any matter material to either
such party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term "Independent
Legal Counsel" shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.
 
(f) Proceeding.  "Proceeding" shall mean any threatened, asserted, pending or
completed investigation, action, suit, claim or other proceeding of any kind
whatsoever, and whether of a civil, criminal, administrative, legislative or
investigative nature, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by the Corporation, any governmental agency or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other, including any arbitration or other
alternative dispute resolution mechanism.
 
2. Rights to Indemnification.  The Corporation shall indemnify Indemnitee and
Indemnitee's executors, administrators or assigns, to the fullest extent
permitted by Delaware law in effect on the date hereof and as amended from time
to time, if Indemnitee is or was a party or is threatened to be made a party to
(or is or was a witness or other participant in) any Proceeding by reason of the
fact that Indemnitee served as a Director of the Corporation or any Affiliate
thereof or because of any actual or alleged breach of duty, neglect, error,
misstatement, misleading statement, omission or other act done or not done, or
suffered or wrongfully attempted by Indemnitee in Indemnitee's capacity as a
Director of the Corporation or any Affiliate thereof.  The payments that the
Corporation will be obligated to make hereunder shall include (without
limitation) damages, judgments, settlements, fines, penalties and
Expenses, actually and reasonably incurred by Indemnitee in connection with such
Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful; provided,
however, that the Corporation shall not be obligated to pay fines or other
obligations or fees imposed by law or otherwise that it is prohibited by
applicable law from paying as indemnity or for any other reason.


3. Advancement of Expenses.  Expenses incurred by the Indemnitee in defending or
investigating any Proceeding referred to in Section 2 hereof shall be paid by
the Corporation in advance of the final disposition of such Proceeding upon
receipt of a written undertaking by or on behalf of Indemnitee to repay any such
amounts if it is ultimately determined, after a final adjudication (including
all appeals), that Indemnitee is not entitled to indemnification under the terms
of this Agreement.  Notwithstanding the foregoing, no advance shall be made by
the Corporation if a determination is reasonably and promptly made (i) by the
Board of Directors by a majority vote of Disinterested Directors, even though
less than a quorum, (2) by a committee of such Disinterested Directors
designated by a majority vote of Disinterested Directors, even though less than
a quorum, or (3) if there are no Disinterested Directors or such Disinterested
Directors so direct, by Independent Legal Counsel in a written opinion, that,
based upon the facts known to the Board of Directors, the committee or
Independent Legal Counsel at the time such determination is made the Indemnitee
acted in bad faith or in a manner that the Indemnitee did not believe to be in
or not opposed to the best interests of the Corporation, or, with respect to any
criminal proceeding, that the Indemnitee believed or had reasonable cause to
believe his or her conduct was unlawful. In no event shall any advance be made
in instances where the Board of Directors, the committee or Independent Legal
Counsel reasonably determines that the Indemnitee deliberately breached his or
her duty to the Corporation or its stockholders.


4. Procedure for Obtaining Indemnification.  Upon written request by an
Indemnitee for indemnification, the entitlement of Indemnitee to indemnification
shall be determined in accordance with Section 5 hereof and such indemnification
shall be paid in full within ninety days after a written request for
indemnification has been received by the Corporation.  Such request shall
include documentation or information which is necessary for such determination
and which is reasonably available to the Indemnitee.  Notwithstanding the
foregoing, to the extent that Indemnitee has been successful on the merits or
otherwise in defense or investigation of any Proceeding or in the defense of any
claim, issue or matter therein, or to the extent that indemnification has been
ordered by a court, Indemnitee shall be deemed to be entitled to
indemnification.
 
Upon making a request for indemnification, Indemnitee shall be presumed to be
entitled to indemnification hereunder and the Corporation shall have the burden
of proving that Indemnitee is not entitled to be indemnified.  If the person or
persons empowered to make such determination pursuant to Section 5 hereof fail
to make the requested determination with respect to indemnification within
ninety days after a written request for indemnification has been received by the
Corporation, a requisite determination of entitlement to indemnification shall
be deemed to have been made and the Indemnitee shall be absolutely entitled to
such indemnification, absent actual and material fraud in the request for
indemnification.
 
The termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in the best interests of the Corporation,
or, with respect to any criminal action or proceeding, that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful.
 
5. Determination of Conduct.  Any indemnification (except as provided by Section
4 hereof) shall be made by the Corporation only as authorized in the specified
case upon a determination that indemnification of Indemnitee is proper under the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Section 2 of this Agreement.  Such determination shall be made by any
of the following:  (i) the Board of Directors, by a majority vote the
Disinterested Directors, even though less than a quorum, (ii) by a committee of
such Disinterested Directors, designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (iii) if there are no Disinterested
Directors, or if such Disinterested Directors so direct, by Independent Legal
Counsel in a written opinion, or (iv) by the stockholders, with the shares owned
by Indemnitee not being entitled to vote thereon, or (v) in the event that a
Change in Control has occurred, by Independent Legal Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee.
 
Independent Legal Counsel shall be selected by the Board of Directors and
approved by Indemnitee (which approval shall not be unreasonably withheld);
provided, however, that if a Change in Control has occurred, Independent Legal
Counsel shall be selected by Indemnitee and approved by the Corporation (which
approval shall not be unreasonably withheld).  The Corporation agrees to pay the
reasonable fees of the Independent Legal Counsel and to indemnify fully such
Independent Legal Counsel against any and all expense (including attorneys'
fees), liability and loss arising out of or relating to this Agreement or the
engagement of the Independent Legal Counsel pursuant hereto.
 
6. Procedure for Obtaining Advances.  The advances to be made pursuant to
Section 3 hereof shall be paid in full within thirty days after a written
request for payment of advances has been received by the Corporation.  Such
request shall reasonably evidence the Expenses incurred by Indemnitee.
 
7. Failure to Pay Requests.  If Indemnitee properly makes a request for
indemnification or advancement under this Agreement and (a) a request for
indemnification under this Agreement is not paid by or on behalf of the
Corporation within ninety days after a written request has been received by the
Corporation, (b) a determination is made pursuant to Section 5 hereof that
Indemnitee is not entitled to indemnification, or (c) advances are not paid in
full by or on behalf of the Corporation within thirty days after a written
request for payment of advances has been received by the Corporation, Indemnitee
or Indemnitee’s executors, administrators or assigns may at any time thereafter
bring suit against the Corporation to recover the unpaid amount of any claim for
indemnification or advances and, if successful in whole or in part, Indemnitee
shall also be entitled to be paid the Expenses actually and reasonably incurred
in connection with prosecuting such claim.


Without limitation of the foregoing, the Indemnitee may at any time apply to the
Court of Chancery of the State of Delaware or any other court of competent
jurisdiction in the State of Delaware for indemnification by the Corporation
under this Agreement.  The basis of such indemnification shall be a
determination by such court that indemnification of Indemnitee is proper in the
circumstances and is permitted under applicable law and this Agreement.  No
contrary determination by the Board of Directors of the Corporation (or any
committee thereof), Independent Legal Counsel or the stockholders of the
Corporation, nor the absence of any determination by the Board of Directors of
the Corporation (or any committee thereof), Independent Legal Counsel or the
stockholders of the Corporation, shall be a defense to such application or
create a presumption that Indemnitee has not met any applicable standard of
conduct.  Notice of any application for indemnification pursuant to this Section
7 shall be given to the Corporation promptly upon the filing of such
application.  If successful, in whole or in part, Indemnitee shall be entitled
to be paid the expense of prosecuting such application.
 
If a determination is made or deemed to have been made under the terms of this
Agreement that Indemnitee is entitled to indemnification, the Corporation shall
be bound by such determination and shall be precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable.  In any suit
brought by Indemnitee to enforce a right to indemnification or advancement of
Expenses hereunder, or by the Corporation to recover an advancement of Expenses,
the burden of proving that Indemnitee is not entitled to be indemnified, or to
such advancement of Expenses, shall be on the Corporation.
 
8. Subrogation.  In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.  The Corporation shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.


9. Exceptions to Corporation’s Obligations.  Except to the extent required under
Section 3 of this Agreement, the Corporation shall not be liable under this
Agreement:
(a) To indemnify or advance amounts to Indemnitee in connection with any action,
suit or proceeding initiated or brought voluntarily by Indemnitee and not by way
of defense, unless said action, suit or proceedings were authorized by the Board
of Directors of the Corporation or brought by Indemnitee to enforce rights under
this Agreement.
(b) To indemnify Indemnitee in connection with any Proceeding brought by or on
behalf of the Corporation against Indemnitee that is authorized by the Board of
Directors of the Corporation, except as provided in Section 3 hereof.
(c) To indemnify Indemnitee for any amounts for which payment is actually made
to Indemnitee under an insurance policy maintained by the Corporation or its
Affiliate, except in respect of any excess beyond the amount of payment under
such insurance;
(d) To indemnify Indemnitee for any amounts for which Indemnitee has actually
received payment by the Corporation or its Affiliate otherwise than pursuant to
this Agreement;
(e) To indemnify Indemnitee for liability based upon or attributable to
Indemnitee gaining any personal profit or advantage to which Indemnitee was not
legally entitled, provided, however, that notwithstanding the foregoing,
Indemnitee shall be protected under this Agreement as to any claims upon which
suit may be brought alleging that the Indemnitee gained any personal profit or
advantage to which Indemnitee was not legally entitled, unless a judgment or
other final adjudication thereof adverse to Indemnitee shall establish that
Indemnitee gained any such personal profit or advantage;
(f) To indemnify Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Corporation within the meaning of
Section l6(b) of the Securities Exchange Act of l934 and amendments thereto or
similar provisions of any state statutory law or common law; or
(g) To indemnify Indemnitee for liability brought about or contributed to by the
dishonesty of Indemnitee; provided, however, that notwithstanding the foregoing,
Indemnitee shall be protected under this Agreement as to any claims upon which
suit may be brought alleging dishonesty on the part of Indemnitee, unless a
judgment or other final adjudication thereof adverse to Indemnitee shall
establish that Indemnitee committed acts of active and deliberate dishonesty
with actual dishonest purpose and intent.


10. Right to Rely on Experts. Notwithstanding anything to the contrary herein,
Indemnitee shall be entitled to indemnification for any action or omission to
act undertaken (a) in good faith reliance upon the records of the Corporation,
including its financial statements, or upon information, opinions, reports or
statements furnished to Indemnitee by the officers or employees of the
Corporation or any of its Affiliates in the course of their duties, or by
committees of the board of directors of the Corporation, or by any other Person
as to matters Indemnitee reasonably believes are within such other Person's
professional or expert competence, or (b) on behalf of the Corporation in
furtherance of the interests of the Corporation in good faith in reliance upon,
and in accordance with, the advice of legal counsel or accountants, provided
such legal counsel or accountants were selected with reasonable care by or on
behalf of the Corporation.  In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Corporation
shall not be imputed to Indemnitee for purposes of determining the right to
indemnity hereunder.


11. Approval of Settlement.  The Corporation shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Corporation's prior written approval.  The
Corporation shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee's prior written approval.  Neither the Corporation nor
Indemnitee shall unreasonably withhold its approval of any proposed settlement.


12. Scope.  In the event of any changes, after the date of this Agreement, in
any applicable law, statute, or rule which expands the right of a Delaware
corporation to indemnify or advance expenses to an Indemnitee, such changes
shall be, ipso facto, within the purview of Indemnitee's rights and the
Corporation's obligations under this Agreement.  In the event of any change in
any applicable law, statute, or rule which narrows the right of a Delaware
corporation to indemnify or advance expenses to and Indemnitee, such changes,
except to the extent otherwise required by such law, statute or rule to be
applied to this Agreement shall have no effect on this Agreement or the parties'
rights and obligations hereunder.
 
13. Non-Exclusivity; Continuation of Rights.  The rights provided under this
Agreement shall not be deemed exclusive of any rights to which an Indemnitee may
be entitled under the Corporation's Restated Certificate of Incorporation, its
By-Laws, any agreement, any vote of stockholders or Disinterested Directors, the
Delaware General Corporation Law, or otherwise, both as to action in
Indemnitee's official capacity and as to action in another capacity while
holding such office.  The rights provided under this Agreement shall continue as
to Indemnitee for an action taken or not taken while serving in an indemnified
capacity even though he may have ceased to serve in such capacity at the time of
any Proceeding.  No amendment or alteration of the Corporation’s Restated
Certificate of Incorporation, By-Laws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.
 
14. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the amounts actually or reasonably incurred by Indemnitee in connection with a
Proceeding, or in connection with any suit brought by Indemnitee to enforce a
right to indemnification or advancement of Expenses under this Agreement, but
not, however, for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for that portion of such amount to which Indemnitee is
entitled.


15. Notice.  Indemnitee shall give to the Corporation notice in writing as soon
as practicable after receipt by Indemnitee of notice of any claim made against
Indemnitee for which indemnification or advancement of Expenses will or could be
sought under this Agreement; provided, however, that the failure to notify the
Corporation shall not relieve the Corporation of any liability to Indemnitee
that it may have under this Agreement. Notice to the Corporation shall be
directed to Textron Inc., 40 Westminster Street, Providence, Rhode Island 02903,
attention:  Corporate Secretary (or such other address as the Corporation shall
designate in writing to Indemnitee).  Notice shall be deemed received if sent by
prepaid mail properly addressed, the date of such notice being the date
postmarked.  In addition, Indemnitee shall give the Corporation such information
and cooperation as it may reasonably request.


16. Prior Agreements.  This Agreement may not be released, discharged,
abandoned, changed or modified in any manner except by an instrument in writing
signed by the parties.  This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Corporation and
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement.


17. Agreement to Serve.  Indemnitee agrees to continue to serve as a Director of
the Corporation to the best of Indemnitee's ability until the expiration or
earlier termination of Indemnitee's term of office or until Indemnitee tenders
his or her resignation in writing.


18. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed in accordance with Delaware law, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware,
and without regard to choice of law principles.  The Corporation and Indemnitee
each hereby irrevocably consent to the jurisdiction of the courts of the State
of Delaware for all purposes in connection with any action or proceeding which
arises out of or related to this Agreement and agree that ay action instituted
under this Agreement shall be brought only in the state courts of the State of
Delaware.


19. Successors and Assigns.  This Agreement shall be binding upon all successors
and assigns of the Corporation (including any transferee of all or substantially
all of its assets and any successor by merger or operation of law) and shall be
binding upon and inure to the benefit of and be enforceable by the heirs,
executors and personal and legal representatives and estate of Indemnitee.  This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director of the Corporation or any of its Affiliates.


20. Separability; Waiver. If any provision or provisions of this Agreement shall
be held to be invalid, illegal, avoidable or unenforceable for any reason
whatsoever (a) the validity, legality, unavoidability and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal, avoidable or unenforceable, that are not by themselves
invalid, illegal, avoidable or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal,
avoidable or unenforceable, that are not by themselves invalid, illegal,
avoidable or unenforceable) shall be construed so as to give effect to the
intent of the parties that the Corporation provide protection to Indemnitee to
the fullest enforceable extent.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


 

ATTEST:      TEXTRON INC.                              By:          
 
                                                                     (Name of
Indemnitee)